       Case 2:20-cr-00005-SMJ        ECF No. 31   filed 02/06/20   PageID.69 Page 1 of 2




 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 3
                                                                        Feb 06, 2020
 4
                                                                            SEAN F. MCAVOY, CLERK




 5                        UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                        No. 2:20-CR-00005-SMJ-1

 8                      Plaintiff,                    ORDER GRANTING
                                                      DEFENDANT’S ORAL MOTION
 9   vs.                                              TO CONTINUE DETENTION
                                                      HEARING
10   MONICA PESINA,
                                                      ECF No. 30
11                      Defendant.

12         On Thursday, February 06, 2020, the Court conducted a detention hearing in

13   accordance with 18 U.S.C. § 3142(f). Defendant appeared, in custody, with court-

14   appointed counsel Adam Pechtel. Assistant United States Attorney Stephanie Van

15   Marter represented the United States.

16         Defendant orally moved to continue the detention hearing (ECF No. 30) to

17   Tuesday, February 18, 2020. The Court granted the motion.

18         Accordingly, IT IS ORDERED:

19         1.    Defendant’s Oral Motion to Continue the Detention Hearing (ECF

20   No. 30) is GRANTED.



     ORDER - 1
       Case 2:20-cr-00005-SMJ   ECF No. 31   filed 02/06/20   PageID.70 Page 2 of 2




 1        2.     A detention hearing was set for Tuesday, February 18, 2020 at 2:30

 2   p.m., in Richland, Washington before Judge Dimke.

 3     DATED February 6, 2020.

 4                              s/Mary K. Dimke
                                MARY K. DIMKE
 5                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 2
